Citation Nr: 1508631	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for low back condition, diagnosed as lumbar spondylosis/ degenerative disc disease (DDD), including as secondary to service-connected bilateral knee conditions; and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for left hip condition, diagnosed as degenerative joint disease (DJD) of the left hip, including as secondary to service-connected bilateral knee conditions, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen a service connection claim for right hip condition, diagnosed as status post total arthroplasty of the right hip due to osteoarthritis, including as secondary to service-connected bilateral knee conditions, and if so, whether service connection may be granted.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that reopened previously-denied claims for service connection for low back condition and bilateral hip conditions and denied them on their merits.  

In his December 2012 substantive appeal, the Veteran requested a Board videoconference hearing.  Such hearing was scheduled for September 2014 but the Veteran failed to report.  As such, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  In a rating decision issued in June 2003, the RO denied service connection for low back condition and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the June 2003 RO decision relates to an unestablished fact necessary to substantiate the claim for service connection for low back condition and is not cumulative or redundant of evidence already of record.

3.  The Veteran's low back condition, diagnosed as lumbar spondylosis/DDD, was caused or aggravated by his service-connected bilateral knee conditions.  

4.  In a rating decision issued in June 2003, the RO denied service connection for left hip condition and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

5.  Evidence received since the June 2003 RO decision relates to an unestablished fact necessary to substantiate the claim for service connection for left hip condition and is not cumulative or redundant of evidence already of record.

6.  The Veteran's left hip condition, diagnosed as DJD of the left hip, was caused or aggravated by his service-connected bilateral knee conditions.  

7.  In a rating decision issued in June 2003, the RO denied service connection for right hip condition and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

8.  Evidence received since the June 2003 RO decision relates to an unestablished fact necessary to substantiate the claim for service connection for right hip condition and is not cumulative or redundant of evidence already of record.

9.  The Veteran's right hip condition, diagnosed as status post total arthroplasty of the right hip due to osteoarthritis, was caused or aggravated by his service-connected bilateral knee conditions.  

CONCLUSIONS OF LAW

1.  The June 2003 RO rating decision that denied service connection for low back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for low back condition, to include as secondary to service-connected bilateral knee conditions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for service connection for low back condition, diagnosed as lumbar spondylosis/DDD, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The June 2003 RO rating decision that denied service connection for left hip condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for left hip condition, to include as secondary to service-connected bilateral knee conditions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

6.  The criteria for service connection for left hip condition, diagnosed as DJD of the left hip, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The June 2003 RO rating decision that denied service connection for right hip condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

8.  New and material evidence has been received to reopen a claim of entitlement to service connection for right hip condition, to include as secondary to service-connected bilateral knee conditions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

9.  The criteria for service connection for right hip condition, diagnosed as status post total arthroplasty of the right hip due to osteoarthritis, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claims

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Here, the Veteran did not file an NOD with the June 2003 rating decision that initially denied his low back and bilateral hip claims and no additional evidence pertinent to the issues was physically or constructively associated with the claims file within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).

Where, as here, claims of entitlement to service connection have been previously denied and those decisions have become final, the claims can be reopened and reconsidered only if new and material evidence is presented with respect to those claims.  38 U.S.C.A. § 5108 (West 2014).  Moreover, where, as here, the prior final decisions were unappealed RO rating decisions, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claims.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered in the final June 2003 denial consisted of the service treatment records, post-service treatment records dated prior to June 2003, and the report of a VA examination conducted in May 2003.  

Since the June 2003 rating decision, relevant new evidence added to the record includes: VA and private treatment records dated after June 2003, Social Security Administration records, and VA examination reports dated July 2009, September 2009, and July 2012.  All of this evidence is new because it was not previously considered by agency decision makers.  The new evidence includes VA and private medical opinion evidence showing that the Veteran's low back and bilateral hip conditions were caused or aggravated by his service-connected bilateral knee conditions.  As they were not previously submitted to agency decision makers and raise a reasonable possibility of substantiating the claims, this evidence is new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claims of entitlement to service connection for low back condition and bilateral hip conditions for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The RO reopened the Veteran's claims in the September 2009 rating decision and December 2012 statement of the case and denied them on the merits.  The Board herein grants the Veteran's claims.  Therefore, he is not prejudiced by the Board's actions herein.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

II.  Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his low back condition and bilateral hip conditions are secondary to his service-connected bilateral knee conditions.  The Board finds that the preponderance of the medical opinion evidence supports this contention.

The July 2009 VA examiner opined that the Veteran's low back and hip conditions were aggravated by his service-connected knee conditions, in that there was increased discomfort.  He reiterated this opinion in a September 2009 addendum opinion.  Private medical opinions also support this conclusion.  In March 2009 a private chiropractor opined that the chronic right hip and low back pain may have been aggravated by the dysfunctional and altered gait pattern caused by the knees.  A different private chiropractor opined in a letter received in April 2009, that there is a high correlation and probability that the low back condition is secondary to the right knee replacement.  A private doctor opined in April 2009 that there is a high probability that the low back condition and degenerative arthritis of the right hip may be related to right total knee replacement arthroplasty with subsequent arthrofibrosis complicating the Veteran's gait pattern.  An April 2009 letter from the Veteran's treating private pain management physician states that his low back and hip pain are secondary to his knee conditions.  In August 2010 a private orthopedist opined that the right hip condition is secondary to his right knee replacement.

In May 2003 and July 2012, two VA examiners opined that the Veteran's low back and bilateral hip conditions were not caused by his service-connected knee conditions.  However, neither of these examiners addressed whether the claimed conditions were aggravated by the service-connected knee conditions.

In summary, the record contains one VA opinion and five private opinions tending to support the contention that the low back and/or bilateral hip conditions were caused or aggravated by the service-connected knee conditions.  There also are opinions that the claimed conditions were not caused by the service connected knee disabilities.  Resolving reasonable doubt in the Veteran's favor, this record provides a basis upon which to conclude service connection on a secondary basis is warranted for the Veteran's low back, right hip, and left hip conditions.





ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for low back condition is granted.

Service connection for low back condition, diagnosed as lumbar spondylosis/DDD, is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for left hip condition is granted.

Service connection for left hip condition, diagnosed as DJD of the left hip, is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for right hip condition is granted.

Service connection for right hip condition, diagnosed as status post total arthroplasty of the right hip due to osteoarthritis, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


